Citation Nr: 0125431	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 23, 
1998, for the assignment of a 40 percent disability rating 
for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1961 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

A hearing was held before the undersigned Member of the Board 
at the RO in July 2001.  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  In regard to claims 
for increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise, the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), 5110(a), (b) (West 1991); 
38 C.F.R. § 3.400(o)(1), (2).  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

The veteran contends that he is entitled to an earlier 
effective date for the grant of assignment of a 40 percent 
disability rating for a service-connected right knee 
disability.  In a January 1999 decision, the Board held that 
the veteran was entitled to a 40 percent rating for his right 
knee disability.  In a decision dated in February 1999 the RO 
assigned an effective date of July 23, 1998, for the 40 
percent rating.  The veteran contends, however, that the 40 
percent rating should have been effective retroactive to the 
time of his original filing, several years earlier.  At his 
July 2001 hearing, the veteran testified that he had 
experienced instability and pain due to his right knee 
disability since the time he filed his claim in February 
1994.

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA before this matter can be 
adjudicated.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

The veteran testified at his July 2001 hearing that he 
underwent treatment at the Philadelphia VAMC in 1993 and late 
1994 for his right knee, including a 10-week therapy program, 
records of which have not been associated with the claims 
folder.  Additionally, he was issued a brace approximately 
three and a half years ago at the Philadelphia VAMC.  These 
records should be obtained.  Additionally, it is noted that 
December 1995 and December 1996 VA outpatient records reflect 
that the veteran received treatment for his right knee 
disability at Graduate Hospital, in particular from Dr. 
Greenberg.  Additionally, a February 1996 Statement in 
Support of Claim (VA Form 21-4138) indicates that Dr. Gordon 
at 128 South Broad Street, Philadelphia treated him for a 
right knee disability.  These records have not been 
associated with the claims folder.  An attempt should be made 
to obtain records from these medical providers.

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary release, 
the RO should obtain complete VA 
outpatient treatment records for the 
veteran from the Philadelphia VAMC for 
1993 and 1994, as well as records from 
the Graduate Hospital and from Dr. Gordon 
in Philadelphia.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3.  After completion of the above 
development, the RO should readjudicate 
the case.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



